IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DENNIS P. WALSH, Regional Director

of the Fourth Region of the

NATIONAL LABOR RELATIONS BOARD,
for and on behalf of the :
NATIONAL LABOR RELATIONS BOARD :

Petitioner, :
V. :  3:19-CV-1079
: (JUDGE MARIANI)
MOUNTAIN VIEW CARE AND
REHABILITATION CENTER, LLC
Respondent.
ORDER

AND NOW, THIS 2ND DAY OF JULY, 2019, for the reasons set forth in this Court's
accompanying Memorandum Opinion, IT IS HEREBY ORDERED THAT:
1. Pending the final disposition of the matters pending before the National Labor

Relations Board, Respondent Mountain View Care and Rehabilitation Center, LLC, its

officers, representatives, agents, servants, employees, attorneys, successors and

assigns, and all persons acting in concert or participation with it or with them, are

enjoined and restrained from:

a. discharging, suspending, or otherwise discriminating against employees because

they support or assist the Union or engage in protected concerted activity;

b. interrogating employees about their Union activities;
c. in any like or related manner, interfering with, restraining, or coercing its
employees in the exercise of the rights guaranteed in Section 7 of the National
Labor Relations Act.

2. Pending the final disposition of the matters involved pending before the National
Labor Relations Board, Respondent, its officers, representatives, agents, servants,
employees, attorneys, successors and assigns, and all persons acting in concert or
participation with it or with them, shall take the following affirmative action:

a. Within five (5) days, on an interim basis, rescind the suspension issued to
Yolanda Ramos and not rely on that suspension when issuing any future
discipline.

b. Within five (5) days, on an interim basis, offer Yolanda Ramos immediate
reinstatement to her previous position or, if that position no longer exists, to a
substantially equivalent position in pay, hours, and other compensation,
without prejudice to her seniority or any other rights and privileges previously
enjoyed, displacing, if necessary, any employee(s) hired to replace her. In
addition and after reinstatement as provided above, Yolanda Ramos shall
have the right to apply for a dietary operations position with Sodexo.
Irrespective of whether Yolanda Ramos is hired by Sodexo, her right to

reinstatement as stated above shall be unaffected.
c. Within ten (10) days of the Court's Order:

i. hold a mandatory employee meeting or meetings, on working time and
at times when the Respondent customarily holds meetings, and
scheduled to ensure the widest possible employee attendance, at which
the District Court’s Order will be read to employees by a responsible
Respondent official in the presence of a Board agent or, at the
Respondent's option, have a Board agent read the Order in the
presence of a responsible Respondent official;

ii. announce the meeting(s) for the Order reading in the same manner it
would customarily announce a meeting of employees;

iii. require that all service and maintenance employees at this facility
attend the meeting(s); and

iv. have the prior approval of the Regional Director of the Fourth Region of
the National Labor Relations Board of the time and date of the meeting
or meetings for the reading of the Court's Order and the Regional
Director's approval of the content and method of the announcement to
employees of the reading of the Courts Order.

d. Within twenty (20) days of the issuance of the District Court's Order, file with
the District Court, and serve a copy upon Petitioner, a sworn affidavit from a

responsible official of Respondent, setting forth with specificity the manner in
which Respondent has complied with the Court's Order including the
location(s) of the posting required by the Order.

. This Order shall expire six (6) months from the date of its issuance; provided
however, that Petitioner may, upon motion, request a thirty-day extension of
this Order if it appears that the decision of the National Labor Relations
Board's administrative law judge on the underlying unfair labor practice
complaint in NLRB Cases 04-CA-235894 and 04-CA-238216 is imminent;
provided further, that after the issuance of the decision of the administrative
law judge, upon motion of Petitioner, this Order may be extended, pending the
National Labor Relations Board's final decision, for an additional period not to
exceed six (6) months from the date of the administrative law judge's decision;
provided further, that Petitioner may, upon motion, request an additional thirty
(30) day extension of this Order if it appears that the final decision of the
National Labor Relations Board on the underlying unfair labor practice

Complaint is imminent.

 

Robert D. Marian?
United States District Judge
